DETAILED ACTION
Examiner has received and accepted the claims and remarks filed on 1 September 2021. These claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant's remaining arguments have been fully considered but they are not persuasive.
Regarding the Drawings, the previously filed drawings have been objected to as they introduce new matter. See below. Nevertheless, applicant’s instant claims resolve the previous issues regarding the “machine readable code” and the “retaining members”. As the presently claimed retaining members are already present in the drawings and the presently claimed machine readable code is well-known in the art, no drawings other than those originally filed are needed 
Regarding Claim 1, Applicant argues Vyas teaches away from the claimed invention as Vyas teaches URS is a general pass/fail test and does not provide specific information in where the fault is located or the type of fault in [0003]. Applicant also argues Vyas is critical of such a test. Examiner respectfully disagrees. 
Vyas states the above in the background disclosure when discussing the state of the art. It’s unclear what specifically about this disclosure teaches away from the claimed invention. Vyas states the URS is a pass/fail test that does not provide specific information. Claim 1 recites the result of the comparing is either positive or negative as well, similar to a pass/fail not providing specific information. As such, it would seem at 
Applicant further argues Vyas does not teach providing a positive or negative test result and recording the test result. Examiner respectfully disagrees. 
Vyas discloses the result is positive (acceptance) if the test body is eligible for use in an industrial application and wherein the result is otherwise negative (rejected) [0016, 0023]. Furthermore, Vyas discloses automatically recording (recording/saving/storing is inherently occurring as the test results are analyzed and the result is used in automatic acceptance or rejection, this result must be known in time so that the test body can be rejected), on a storage device (inherently in 24 as 24 is where analysis occurs or the computer which controls 24) [0015, 0021], a result from the comparing, wherein the result is positive if the test body is eligible for use in the industrial application and wherein the result is otherwise negative [0016, 0023]. Examiner did rely on Vyas to teach the result includes the identifying data. Bueno teaches recording, on a storage device (116) [0031], the identifying data related to the test body [0032], wherein the result further comprises the identifying data [0032]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bueno to include a machine readable code with the test body, the machine readable code having retrievable identifying data, and further recording on the storage device and providing as a result, the identifying data, the steps performing the same function in the combination as they do in Bueno with the predictable result of identifying the test body, as taught by Bueno [0032], for the benefit 
Applicant also argue Vyas should not be used as a primary reference to teach a system with all of the featured combined in the claims and that produces a simple positive or negative result. Examiner respectfully disagrees. 
The claimed method and system claims utilize the transitional phrase “comprising”. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03. As such, the claim does no exclude any other types of results from being generated.
Applicant argues the same with respect to Claim 15. As such, the above applies.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., data is used for tracing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Drawings
The amended drawing is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Relative size, shape, and position of the machine readable code with respect to the system.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8, and 12 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US 2004/0244491), in view of Jeyaraman et al. (US 2009/0249879), in further view of Bueno et al. (US 2016/0069838)
Regarding Claim 1, Vyas discloses a method for non-destructive testing of at least one test body (22b), the method comprising steps of: positioning the test body in a test position (position placed on 20) [0013], wherein the positioning comprises affixing the test body (held) [0013]; wherein the test body can be immersed in a testing pool (12) in the test position [0018]; wherein the test body has at least one surface (surface of 22b) located at a first end (end facing probes 26) thereof (See Figure); transmitting ultrasonic waves, by a transmission device (26), into the test body at one or more locations on the surface (locations corresponding with transmitted waves by 26) [0004, 0014, 0015] (see Figure); receiving portions of the ultrasonic waves, by a receiving device (26), that are reflected from or through the test body at the first end [0014, 0015] (see Figure); generating, by a wave generating device (24), at least one test wave form (characterized/analyzed waves/signature) based on the portions corresponding to each of the locations [0003, 0015, 0022, 0025]; comparing, by a wave processing device (inherently in 24, see arguments above), the test wave form for the body at each of the locations to a respective one of a set of calibration wave forms (wave forms attributed to 22a) for a reference body (22a) [0015, 0025]; wherein the calibration wave form is indicative of performance characteristics (quality) of the reference body [0016, 0025]; automatically recording (recording/saving/storing is inherently occurring as the test results are analyzed and the result is used in automatic acceptance or rejection, see arguments above), on a storage device (inherently in 24 as 24 is where analysis occurs, see arguments above), a result from the comparing, wherein the result is positive if the test body is eligible for use in an industrial application and wherein the result is 
Vyas fails to expressly disclose providing the test body with a machine readable code having identifying data for the test body; retrieving the identifying data from the machine readable code; affixing the test body between a plurality of retaining members; wherein the test body is partially immersed in a testing pool in the test position; and recording, on the storage device, the identifying data related to the test body, wherein the result further comprises the identifying data.
Vyas' invention relies on the test body (22b) being affixed (held) to a fixture so that the test body can be rotated and translated [0013]. 
Examiner takes Official Notice several forms of affixation are common knowledge in the art. These include at least adhesive methods, clamping methods i.e. with retaining members, clipping methods, and threaded methods. Clamping methods in particular allow for temporary affixation of objects of different sizes and shapes. Plural retaining members allow for clamping to take place at different locations on the object providing that ability to affix object of different shapes to the same item.  
As such it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify Vyas to utilize retaining members, including a plurality of retaining members, to affix the test body to Vyas’ fixture with the predictable result of securing the test body during testing for the benefit of maintaining the test body in fixed contact with the fixture so that it can be appropriately rotated and translated, as taught by Vyas [0013], while providing that ability to affix test objects of different shapes to the fixture.

Nevertheless, Vyas fails to expressly disclose the test body is partially immersed in a testing pool.
Jeyaraman teaches a test body (26) is partially immersed in the testing pool (22) [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Vyas by partially immersing the test body for the benefit of testing a subvolume of the test body, as taught by Jeyaraman [0048], thus further being able to test specific areas of the test body and save fluid medium.
Nevertheless, Vyas also fails to expressly disclose providing the test body with a machine readable code having identifying data for the test body; retrieving the identifying data from the machine readable code; and recording, on the storage device, the identifying data related to the test body, wherein the result further comprises the identifying data.
Bueno teaches a method for non-destructive testing of at least one test body (220) [Abstract], the method comprising the steps of: providing the test body with a machine readable code (222) having identifying data (the identifier is used to determining the identity) for the test body [0040]; retrieving the identifying data from the machine readable code (via the scanner/chip reader) [0040]; and recording, on a storage device (116) [0031], the identifying data related to the test body [0032], wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Bueno to include a machine readable code with the test body, the machine readable code having retrievable identifying data, and further recording on Bueno’s storage device and providing as a result, the identifying data, the steps performing the same function in the combination as they do in Bueno with the predictable result of identifying the test body, as taught by Bueno [0032], for the benefit of storing testing data pertaining to the test body for later comparison and retrieval, as taught by Bueno [0031 – 0032]. 
Regarding Claim 2, Vyas discloses the transmission device comprises one or more transducers (26) operatively positioned adjacent the first end of the test body (see Figure) and adapted for coupling ultrasonic waves into the test body [0013 – 0015].
Regarding Claim 3, Vyas discloses the test body has a second end located distal to the first end (end distal of end facing probes 26) (see Figure), and wherein the one or more locations comprise a plurality of locations spaced substantially evenly around the first end of the test body (see Figure).
Regarding Claim 6, Vyas discloses the receiving device comprises one or more transducers (26) operatively positioned adjacent the first end of the test body (see Figure).
Regarding Claim 7, Vyas discloses the receiving comprises detecting the portions of the ultrasonic waves reflected through, deflected, scattered and, broken in 
Regarding Claim 8, Vyas discloses assessing differences and similarities between the test wave form and the calibration wave form to locate any deficiencies in the structure or composition of the test body [0004 – 0006, 0011, 0015, 0016, 0022, 0025].
Regarding Claim 12, Vyas discloses producing the calibration wave form (wave form of 22a) [0003, 0015, 0022, 0025]. 
Regarding Claim 13, Vyas fails to expressly disclose after the receiving, determining a signal to noise ratio in respect of the test wave form and repeating the transmitting and the receiving if the ratio is not above a threshold.
Examiner also takes Official Notice it is common knowledge in the art signal to noise ratio is the ratio of a level/power desired signal to the level/power of background noise. All measurement signals inherently include noise e.g. due to environmental effects and the electrical components themselves. A lower signal to noise ratio makes it difficult for measuring equipment to distinguish and measure the desired signal from the background noise. This results in incorrect measurements and errors. A higher signal to noise ratio results in improved ability to distinguish the desired signal from background noise thus improving the measurement. An acceptable signal to noise ratio i.e. the value or threshold at which the signal to noise ratio results in acceptable/accurate measurement, is dictated by the sensitivity of the measuring equipment. Should the signal to noise ratio be lower than this value or threshold, the measurements may be inaccurate and prone to error.    

It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify Vyas to assign an acceptable signal to noise ratio threshold to the measurement wherein if the signal to noise ratio is determined to be below the threshold after the receiving step i.e. after measuring the test wave form, the transmitting and receiving step can be repeated with a higher signal to noise ratio e.g. by improving the environmental factors or swapping electrical components with the predictable result bringing the signal to noise ratio to an acceptable/accurate level for the benefit of increasing the resolution of the test results, as taught by Vyas [0009], and reducing the effects of noise on the measurements.
Regarding Claim 14, Vyas discloses the test body is positioned in a first orientation and the method further comprises, after the comparing, repositioning the test body in a second orientation and then performing the transmitting, the receiving and the comparing prior to performing the assessing and the outputting [0016, 0025].

Claims 15 – 17, 20, 21, 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US 2004/0244491), in view of Bueno et al. (US 2016/0069838), in further view of Dubois et al. (US 2003/0033878).
Regarding Claim 15, Vyas discloses, in the Figure, a system for non-destructive testing of at least one test body (22b), the system comprising: a retaining member (20) configured to hold or move or rotate the test body in a test position (position placed on 20) [0013], the system further comprises a testing pool (12), wherein the testing pool is 

Vyas fails to expressly disclose a plurality of retaining members for configuring and arranging the test body, the test body having a machine readable code associated therewith, the machine readable code having identifying data for the test body and having testing information related to the test body stored thereon; the retaining members hold the test body in the testing pool, wherein the testing pool is filled with water so as to partially immerse the test body therein; and the storage device configured to record the identifying data related to the test body, wherein the result further comprises the identifying data.
Vyas' invention relies on the test body (22b) being held to a fixture so that the test body can be rotated and translated [0013]. 
Examiner takes Official Notice several forms of retaining members configured to hold or move or rotate are common knowledge in the art. These include at least adhesive methods, clamping methods i.e. with retaining members, clipping methods, 
As such it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify Vyas to utilize a plurality of retaining members configured to hold the test body within the testing pool the test body is located in with the predictable result of securing the test body during testing for the benefit of maintaining the test body in fixed contact with the fixture so that it can be appropriately rotated and translated, as taught by Vyas [0013], while providing that ability to affix test objects of different shapes to the fixture.
Nevertheless, Vyas fails to expressly disclose the test body having a machine readable code associated therewith, the machine readable code having identifying data for the test body and having testing information related to the test body stored thereon; retrieving the identifying data from the machine readable code; and the storage device configured to record the identifying data related to the test body, wherein the result further comprises the identifying data.
Bueno teaches a system, in at least Figures 4, 7, and 8, for non-destructive testing of at least one test body (220) [Abstract], the method comprising the steps of: the test body having a machine readable code (222) associated therewith [0040], the machine readable code having identifying data (the identifier is used to determining the identity) for the test body stored thereon [0040]; and a storage device (116) [0031] configured to record the identifying data related to the test body [0032], wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Vyas to have a machine readable code associated with the test body, the machine readable code having retrievable identifying data stored thereon, and further recording on Bueno’s storage device and providing as a result, the identifying data, the steps performing the same function in the combination as they do in Bueno with the predictable result of identifying the test body, as taught by Bueno [0032], for the benefit of storing testing data pertaining to the test body for later comparison and retrieval, as taught by Bueno [0031 – 0032]. 
Nevertheless, the combination fails to expressly disclose the machine readable code having testing information related to the test body stored thereon.
Dubois teaches accessing testing information (reference signal database) related to a test body (object) based on a test body’s identification [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, to include in Bueno’s machine readable code, testing information related to the selected test body with the predictable result of tying a reference signal to the test object for the benefit of providing/identifying the required signal for comparison to a test signal so that existence of a defect can be determined, as taught by Dubois [0035].
Regarding Claim 16, Vyas discloses the transmission device comprises one or more transducers (26) operatively positioned about the test body (see Figure) and adapted for coupling ultrasonic waves into the test body [0013 – 0015].
Regarding Claim 17, Vyas discloses the test body has a second end located distal to the first end (end distal of end facing probes 26)  (see Figure), and wherein the one or more locations comprise a plurality of locations spaced substantially evenly on the surface of the first end (see Figure).
Regarding Claim 20, Vyas discloses the receiving device comprises on or more transducers (26) operatively positioned substantially in line with the test body (see Figure).
Regarding Claim 21, Vyas discloses the receiving device and the transmission device comprise one or more ultrasonic transducers operatively positioned adjacent a first end (see Figure).
Regarding Claim 25, the combination fails to expressly disclose the machine readable code has testing information related to the test body stored thereon.
Dubois teaches accessing testing information (reference signal database) related to a test body (object) based on a test body’s identification [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, to include in Bueno’s machine readable code, testing information related to the selected test body with the predictable result of tying a reference signal to the test object for the benefit of providing/identifying the required signal for comparison to a test signal so that existence of a defect can be determined, as taught by Dubois [0035].
Regarding Claim 26, Dubois teaches calibration waves (the signal that best fits the object) are obtained from the testing information [0029].

Regarding Claim 28, Dubois teaches calibration waves (the signal that best fits the object) are obtained from the testing information [0029].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include Vyas’ set of calibration waves in Dubois’ testing information found in Bueno’s machine readable code and obtain Vyas’ set of calibration waves from Dubois’ testing information with the predictable result of tying the calibration waves to the test object for the benefit of providing/identifying the required waves for comparison to a test signal so that existence of a defect can be determined, as taught by Dubois [0035], while increasing the efficiency of Vyas by storing the data collected from a known-good test specimen (22a) [0016] so it can be recalled for comparison during a test of an unknown quality specimen [0016, 0025]. 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US 2004/0244491), in view of Jeyaraman et al. (US 2009/0249879), in view Technical Spotlight
Regarding Claims 9 and 10, as best understood, Vyas fails to expressly disclose the test body is an aircraft part or an aircraft wheel tie bolt.
Technical Spotlight discloses non-destructive ultrasonic testing of aircraft wheel tie bolts (Inspection Methods).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination by applying the method to an aircraft part including an aircraft wheel tie bolt with the predictable result of testing the aircraft part/aircraft wheel tie bolt for the benefit of determining if cracks are present to determine if bolts have failed to ensure safety of the aircraft, as taught by Technical Spotlight.

Claims 22 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US 2004/0244491), in view of Bueno et al. (US 2016/0069838), in further view of Dubois et al. (US 2003/0033878), in further view of Technical Spotlight: Eddy Current Testing Higher Throughput, Smaller Flaw Detection, Greater Precision, and More Cost-Efficient NDT. ASM International, 1 Apr. 2013, www.asminternational.org/c/portal/pdf/download?articleId=AMP17104P25&groupId=10192, hereinafter referred to as Technical Spotlight
Regarding Claims 22 and 23, Vyas fails to expressly disclose the test body is an aircraft part or an aircraft wheel tie bolt.
Technical Spotlight discloses non-destructive ultrasonic testing of aircraft wheel tie bolts (Inspection Methods).
It would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination by using the system on an aircraft part including an aircraft wheel tie bolt with the predictable result of testing the aircraft part/aircraft wheel tie bolt for the benefit of determining if cracks are present to determine if bolts have failed to ensure safety of the aircraft, as taught by Technical Spotlight.
Regarding Claim 24, Vyas has rendered obvious the test body is positional in the retaining members (as discussed regarding Claim 15 above) in at least a first orientation and a second orientation [0013, 0017, 0025].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856